Case 3:20-cv-00369-DJH
                    \J N Document
                         I I t:. U G 35
                                     I r\ 1Filed
                                           ' ~ 12/14/20
                                                 U I .) l 1', IPage
                                                                L-- I 1 of 3 PageID
                                                                      ~v-,.._, I    #: 241
                      WS.,S1 G R.ND l.STR.lerT ~f k:f.tvTUCty
                        Lo 0 t.s \l l LL E. 0 IV l.3 I o f)
                                            -               FILED 1JS i
                                                                    :JS DIST; :'.:- COURT CLERK
                                                                     WE STER~4 DI STRICT OF I( Y

                                      r+


    w
 Case 3:20-cv-00369-DJH Document 35 Filed 12/14/20 Page 2 of 3 PageID #: 242




'-1J \-1_,t ( -t --\Gf V --i7 ~,G    r ~,1\1 ~ t--f
                                          J

     b A-5-5       -+ ~{,     C mwt           -L,      sr,.{\+
                 .
              -
          -\:" h_ \ S
                                \
                         (Y)o--t 1 01\.   i""       Cof'\f .Q. J,

                                                R~f-t cii\1 )~ J\J1ni IT¢~

                                                      ~             ~
          Case 3:20-cv-00369-DJH Document 35 Filed 12/14/20 Page 3 of 3 PageID #: 243




R~ r W ILL1-f\r'\_~ #·3ol_5 8JJ
I K~P
1-.bb Wti\1-f r J +f--(/{,t
t::.ddi~Hlt 1 ky Y~033



         Kentucky State Penltentian       (o o I ~) , er_, o ,. . _ d ~) -A:                         y
            Un§Oniortd Inmate Moll
                                          l   O \)   ~~ V~ u ,f )   K1    y O '1_ a ~
          Not Roipc:miible For Contents




l                                             4Ci2C;2-22:273 i           ,h Ii'   II   jI   I II' 1, 'I JI 1, I ,JIii ii
                                                                                             II               I            /111   ill II I ,1 / /11 /II II I ' ' I' 11li 1/
